Exhibit 10.7
Execution Copy
FIRST AMENDMENT AGREEMENT
Dated as of July 29, 2008
by and among
RESIDENTIAL FUNDING COMPANY, LLC,
as Borrower,
GMAC MORTGAGE, LLC,
as Borrower,
RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER
AFFILIATES OF THE BORROWERS PARTY HERETO,
as Guarantors or Obligors,
and
GMAC LLC,
as Lender and Lender Agent

 



--------------------------------------------------------------------------------



 



     This FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of July 29, 2008
(the “Amendment Effective Date”), is by and among Residential Funding Company,
LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC, a
Delaware limited liability company (“GMAC Mortgage”, and together with RFC, each
a “Borrower” and collectively, the “Borrowers”), Residential Capital, LLC and
the other Affiliates of the Borrowers party hereto as Guarantors (each, a
“Guarantor”), the Affiliates of the Borrower party hereto as Obligors (each, an
“Obligor”), GMAC LLC, a Delaware limited liability company, in its capacity as
Lender and as agent for the Lenders (in such capacity, the “Lender Agent”).
     Reference is hereby made to the Loan Agreement (as modified by the deletion
and joinder of parties prior to the date hereof, the “Loan Agreement”) dated as
of June 4, 2008 among the Borrowers, the Guarantors, the Initial Lender, the
Lender Agent, the various other parties signatory thereto as obligors and Wells
Fargo Bank, N.A.
RECITALS
     1. Each of the parties hereto is a party to the Loan Agreement.
     2. The parties hereto desire to make certain amendments to the Loan
Agreement.
     3. Each of the parties hereto, by its signature hereto, hereby
acknowledges, consents and agrees to the changes set forth herein.
     4. In consideration of the premises and mutual agreements herein contained
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Loan Agreement.
ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS
     SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto
hereby consents and agrees that the Loan Agreement shall be amended as of the
Amendment Effective Date as follows:
     (a) Section 2.03(a) of the Loan Agreement is amended by deleting the figure
“$50,000,000” where it appears therein and replacing it with the figure
“$25,000,000.”.
     (b) Section 2.08 of the Loan Agreement is hereby amended by amending and
restating clause (c) thereof to read as follows:
     “(c) The Borrowers shall, on each Mandatory Repayment Date with respect to
a Collateral Disposition (the “Subject Disposition”), repay outstanding
First Amendment

1



--------------------------------------------------------------------------------



 



Loans in an amount equal to the sum (if greater than zero) of (i) Net Cash
Proceeds in excess of Retained Proceeds in the aggregate received by the
Obligors in respect of all Collateral Dispositions; minus (ii) the aggregate
Fair Value of Reinvestment Collateral acquired with such Net Cash Proceeds or
otherwise designated by the Borrowers as new Primary Collateral to replace the
assets subject to such Collateral Dispositions, provided that the aggregate Fair
Value of Reinvestment Collateral so acquired or designated with respect to any
Collateral Disposition shall not exceed the Net Cash Proceeds of such Collateral
Disposition less any portion of such Net Cash Proceeds designated as Retained
Proceeds; and minus (iii) the aggregate amount of repayments made pursuant to
Section 2.08(a) since the date of the Subject Disposition.
     (c) Section 2.09 of the Loan Agreement is hereby amended by adding the
following to the end of such section:
“Notwithstanding anything else to the contrary contained herein, to the extent
funds used to make any prepayment pursuant to this Section 2.09 constitute funds
received in respect of the repayment of, or Net Cash Proceeds of Collateral
Dispositions of, Primary Collateral consisting of Servicing T&I Advances,
Servicing P&I Advances or Servicing Corporate Advances, any such amounts may
only be reborrowed to the extent the proceeds of any such reborrowing are used
to purchase f Eligible Assets consisting of Servicing T&I Advances, Servicing
P&I Advances or Servicing Corporate Advances that are concurrently designated as
Primary Collateral in accordance with the terms of this Agreement.
     (d) Section 2.10(c) of the Loan Agreement is hereby amended in its entirety
to read as follows:
     “In the event that the Borrowers repay outstanding Loans under Section
2.08(c) with Net Cash Proceeds (the “Prepayment Amount”), the Commitment Amount
shall be permanently reduced to the extent the Borrowers fail to reborrow such
Prepayment Amount and either (A) use the proceeds of the resulting Loans to
purchase or otherwise fund Reinvestment Collateral designated as new Primary
Collateral to replace the assets subject to the Collateral Disposition that gave
rise to such Net Cash Proceeds, provided that the aggregate Fair Value of
Reinvestment Collateral so acquired or designated with respect to any Collateral
Disposition shall not exceed the related Prepayment Amount, or (B) designate
such proceeds as Retained Proceeds, in each case within 120 days of the receipt
of such Net Cash Proceeds.”
     (e) Section 4.02(b) is amended by adding the following at the end thereof:
“; provided further that the Borrowers may, from time to time, withdraw amounts
on deposit in such accounts to make prepayments of any Loan in accordance with
Section 2.09 (including the restrictions on reborrowing contained therein).”
First Amendment

2



--------------------------------------------------------------------------------



 



     (f) Section 5.02 of the Loan Agreement is amended by replacing the phrase
“paragraphs (b)-(f)” with the phrase “paragraphs (b)-(e)”.
     (g) Section 7.01(f)(ii) of the Loan Agreement is amended by deleting the
phrase “,consistently applied,” contained therein.
     (h) Section 7.01(f)(iii) of the Loan Agreement is amended by (i) deleting
the phrase “and certified by a Responsible Officer of ResCap as” and
(ii) deleting the phrase “,consistently applied,”, in each case as contained
therein.
     (i) Section 7.01(n) of the Loan Agreement is amended to add the phrase
“beginning not later than the Account Transfer Date” at the beginning of clause
(iii) thereof.
     (j) Section 7.02(r) of the Loan Agreement is amended in its entirety to
read as follows:
“use the Net Cash Proceeds from any Servicing Advance Factoring Sale for any
purpose other than (i) during the Deferral Period, the funding of servicing
advances, (ii) the purchase of Eligible Assets consisting of Servicing T&I
Advances, Servicing P&I Advances or Servicing Corporate Advances that are
concurrently designated as Primary Collateral in accordance with the terms of
this Agreement and (iii) to make prepayments of any Loan in accordance with
Section 2.09 (including the restrictions on reborrowings contained therein); or”
     SECTION 2.2 Amendments to Definitions.
     (a) Clause (a) of the definition of “Eligible Asset” in Schedule 1.01 to
the Loan Agreement is hereby amended by (i) deleting the word “or” before the
parenthetical “(viii)”, (ii) adding the phrase “; or (ix) an increase in the
aggregate outstanding principal balance of the English Notes in accordance with
the terms of the English Security Documents” at the end of such clause.
     (b) Schedule 1.01 of the Loan Agreement is hereby amended by amending and
restating the terms set forth below to read as follows:
     “Cash Equivalents” means (i) securities with weighted average maturities of
90 days or less from the date of acquisition issued or fully guaranteed or
insured by the United States Government or any agency thereof, (ii) certificates
of deposit and eurodollar time deposits with weighted average maturities of
90 days or less from the date of acquisition and overnight bank deposits of any
commercial bank having capital and surplus in excess of $500,000,000 and a
rating of at least A+ and A1 from S&P and Moody’s, respectively, (iii)
repurchase obligations of any commercial bank satisfying the requirements of
clause (ii) of this definition, having a term of not more than seven days with
respect to securities issued or fully guaranteed or insured by the United States
Government,
First Amendment

3



--------------------------------------------------------------------------------



 



(iv) securities with weighted average maturities of 90 days or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (v) securities with weighted average maturities of
90 days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (ii) of this
definition or, (vi) shares of 2-a7 money market mutual funds rated AAA by
Moody’s and S&P that have a weighted average maturity of 90 days or less or
similar funds which invest exclusively in assets satisfying the requirements of
clauses (i) through (v) of this definition.
     “Collection Accounts” means each segregated trust account established in
the name of an Obligor and subject to the control of the Collateral Control
Agent in a manner satisfactory to the Lender Agent prior to the Account Transfer
Date.
     “Eligible UK Assets” means, as of any date on which Reinvestment Collateral
are to be designated as Primary Collateral, residential mortgage loans
denominated in Pounds Sterling and originated or acquired by Subsidiaries of the
Borrowers in the ordinary course of business, provided in each case that such
loans satisfy the eligibility criteria set forth in clauses (a) through (f),
(h), (k) through (o), (q) through (t) and (z) of Exhibit A.
     “English Note Issuance Facility Deed” means the note issuance facility deed
dated on or about June 2, 2008 between English SPE, Rescap, the English Security
Trustee and the English Sellers, as the same may be amended or modified with the
prior written consent of the Lender Agent.
     “Reinvestment Collateral” means (i) Assets acquired as Permitted
Consideration for a Collateral Disposition, (ii) Servicing P&I Advances,
Servicing Corporate Advances, and Servicing T&I Advances arising under a
Specified Servicer Advances Agreement, and (iii) other Eligible Assets acquired
with Net Cash Proceeds of a Collateral Disposition or otherwise designated by
the Borrowers as new Primary Collateral to replace the assets subject to a
Collateral Disposition, which assets shall be described in a Reinvestment
Schedule delivered to the Lender Agent and the First Priority Collateral Agent
on each Monthly Settlement Date as provided in Section 7.01(g), and which
Reinvestment Schedule shall be accompanied by a Reinvestment Certificate;
provided that the failure to deliver such Reinvestment Schedule or Reinvestment
Certificate shall not relieve the Obligors of any of their obligations to treat
assets acquired as Permitted Consideration for a Collateral Disposition or with
Net Cash Proceeds of a Collateral Disposition as Primary Collateral or to comply
with the provisions of the Facility Documents relating to Primary Collateral.
First Amendment

4



--------------------------------------------------------------------------------



 



     “Retained Proceeds” means (i) Net Cash Proceeds of Collateral Dispositions
and the proceeds of reborrowings of Prepayment Amounts, in an aggregate amount
for the entire period following the Closing Date not to exceed $450 million,
which the Obligors elect to treat as Retained Proceeds in a Monthly Collateral
Report or otherwise so designate by written notice to the Lender Agent (in each
case within 120 days of the receipt of such Net Cash Proceeds or the receipt of
the Net Cash Proceeds used as such Prepayment Amounts, as applicable), which
election (once made) shall be irrevocable, plus (ii) Net Cash Proceeds arising
from the disposition of MHF Assets.
     “Servicing Advance Exception End Date” means July 21, 2008.”
     (c) Schedule 1.01 to the Loan Agreement is hereby amending by adding the
following new definitions in the appropriate alphabetical location therein:
     “GMAC” means GMAC LLC, a Delaware limited liability company, in its
individual capacity.
     SECTION 2.3 Amendments to Schedules and Exhibits.
     (a) Schedule 5.02 of the Loan Agreement is hereby amended and restated to
read as set forth in Exhibit A to this Agreement.
     (b) Clause (i) of the Eligibility Requirements specified in Exhibit A to
the Loan Agreement is amended and restated to read as follows:
“(i) the related Contract is denominated and payable in Dollars by a Payor in
the United States of America or (in the case of an increase in the aggregate
outstanding balance of the English Notes) Pounds Sterling by the English SPV;
provided that in the case of any such increase in the aggregate outstanding
balance of the English Notes, the English SPV shall have acquired Eligible UK
Assets with a Fair Value equal to or greater than the amount of such increase.
     (c) Exhibit 7.01 to the Loan Agreement is hereby amended by deleting the
phrase “on [___], such date being the Business Day immediately preceding the
date of [___] Reporting Date” in clause (a) to the third paragraph of such
exhibit, and replacing it with “the Business Day immediately preceding the date
this Certificate is delivered to the Lender Agent”.
First Amendment

5



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS TO EFFECTIVENESS
     SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the Lender Agent shall have, in form and substance satisfactory to
them, received the following:
     (a) Agreement. An original counterpart (or counterparts) of this Agreement
executed by the parties hereto or other evidence satisfactory to the Lender
Agent of the execution, delivery and effectiveness of this Agreement.
     (b) Other. Such other opinions and documents as the Lender Agent may
reasonably request, which opinions and documents will be in form and substance
satisfactory to the Lender Agent.
ARTICLE IV
ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of
the execution of this Agreement and of the transactions and amendments
contemplated hereby. Each party hereto hereby waives any notice requirement
contained in the Loan Agreement or the Facility Documents with respect to the
execution of this Agreement.
     SECTION 4.2 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that, except as
herein expressly amended, the Loan Agreement and each other Facility Document
are each ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement” shall mean the Loan Agreement as amended by this
Agreement, and as hereinafter amended or restated.
     SECTION 4.3 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:
     (a) Its representations and warranties set forth in the Facility Documents
are true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and
     (b) After giving effect to this Agreement, no Default has occurred and is
continuing.
First Amendment

6



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
     SECTION 5.2 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original and each party hereto expressly waives its rights to receive originally
executed documents) and all of which when taken together shall constitute one
and the same agreement.
     SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.
     SECTION 5.5 Captions. The various captions in this Agreement are included
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.
     SECTION 5.6 Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.
     SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
First Amendment

7



--------------------------------------------------------------------------------



 



OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
First Amendment

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  RESIDENTIAL FUNDING COMPANY, LLC,         as Borrower    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Treasurer    
 
                GMAC MORTGAGE, LLC,         as Borrower    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Assistant Treasurer    

First Amendment

 



--------------------------------------------------------------------------------



 



                  GMAC LLC,         as Lender Agent and Lender    
 
           
 
  By:   /s/ David C. Walker    
 
     
 
Name: David C. Walker    
 
      Title: Group Vice President & Treasurer    

First Amendment

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:    
 
                RESIDENTIAL CAPITAL, LLC,         as Guarantor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Assistant Treasurer    
 
                GMAC RESIDENTIAL HOLDING COMPANY, LLC, as Guarantor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Assistant Treasurer    
 
                GMAC-RFC HOLDING COMPANY, LLC,         as Guarantor    
 
           
 
  By:   /s/ John M. Peterson
 
Name: John M. Peterson    
 
      Title: Treasurer    
 
                HOMECOMINGS FINANCIAL, LLC,         as Guarantor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Treasurer    

First Amendment

 



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:    
 
                RESIDENTIAL MORTGAGE REAL ESTATE
HOLDINGS, LLC, as Obligor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Assistant Treasurer    
 
                RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC, as Obligor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Treasurer    
 
                HOMECOMINGS FINANCIAL REAL ESTATE
HOLDINGS, LLC, as Obligor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Treasurer    
 
                EQUITY INVESTMENT I, LLC,
as Obligor    
 
           
 
  By:   /s/ Laura Mollet    
 
     
 
Name: Laura Mollet    
 
      Title: Secretary    
 
                DEVELOPERS OF HIDDEN SPRINGS, LLC,
as Obligor    
 
           
 
  By:   /s/ Laura Mollet    
 
     
 
Name: Laura Mollet    
 
      Title: Secretary    

First Amendment

 



--------------------------------------------------------------------------------



 



                  DOA HOLDING PROPERTIES, LLC,
as Obligor    
 
           
 
  By:   /s/ Laura Mollet    
 
     
 
Name: Laura Mollet    
 
      Title: Secretary    
 
                RFC ASSET HOLDINGS II, LLC,
as Obligor    
 
           
 
  By:   /s/ John M. Peterson    
 
     
 
Name: John M. Peterson    
 
      Title: Treasurer    
 
                PASSIVE ASSET TRANSACTIONS, LLC, as Obligor    
 
           
 
  By:   /s/ John M. Peterson    
 
           
 
      Name: John M. Peterson    
 
      Title: Assistant Treasurer    
 
                GMAC MODEL HOME FINANCE I, LLC as Obligor    
 
           
 
  By:   /s/ Laura Mollet    
 
           
 
      Name: Laura Mollet    
 
      Title: Secretary    

First Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A to Amendment
SCHEDULE 5.02
CONDITIONS PRECEDENT TO EACH LOAN
     (including, with respect to paragraphs (b)-(e) inclusive, to the automatic
continuation of a Loan upon the conclusion of an Interest Period)
     (a) The Lender Agent shall have received a duly executed copy of the
Borrower Funding Request for such Loan in accordance with Section 2.03;
     (b) The making of such Loan, and the application of the proceeds thereof,
shall not result in the Outstanding Aggregate Loan Amount exceeding the
Available Amount;
     (c) The making of such Loan, and the application of the proceeds thereof,
shall not result in a Borrowing Base Deficiency;
     (d) On the applicable Funding Date, the following statements shall be true
(and the Borrowers by delivering such Borrower Funding Request shall be deemed
to have certified that):
     (i) the representations and warranties set of the Obligors in the Facility
Documents are true and correct in all material respects on and as of such day as
though made on and as of such day and shall be deemed to have been made on such
day (except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case, such representation or warranty
shall have been true and correct as of such date);
     (ii) Each Borrower is in compliance with all covenants set forth in
Article VII;
     (iii) All conditions precedent to the making of such Loan have been
satisfied;
     (iv) No Default has occurred and is continuing, or would result from the
making or borrowing of such Loan;
     (e) The Intercreditor Agreement is in full force and effect;
     (f) The amount of the initial Revolving Loan shall be not less than
$25,000,000;
     (g) The Obligors have maintained all material licenses, business,
governmental authorizations and regulatory approvals held by them as of the
Closing Date, without the imposition of material changes, conditions or
restrictions;
     (h) The Lender Agent shall have received (i) with respect to the Initial
Borrower Funding Request, the initial Monthly Collateral Report; and (ii) with
respect to any subsequent Borrower Funding Request, an Interim Borrowing Base
Report on or prior to the time required by Section 2.03; and
First Amendment

 



--------------------------------------------------------------------------------



 



     (i) To the extent such Loan will constitute a reborrowing of funds received
in respect of the repayment of, or Net Cash Proceeds of Collateral Dispositions
of, Primary Collateral consisting of Servicing T&I Advances, Servicing P&I
Advances or Servicing Corporate Advances, the proceeds of such Loan shall be
immediately used to purchase Eligible Assets consisting of Servicing T&I
Advances, Servicing P&I Advances or Servicing Corporate Advances that are
concurrently designated as Primary Collateral in accordance with the terms of
the Loan Agreement.
First Amendment

 